PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/018,008
Filing Date: 25 Jun 2018
Appellant(s): LI et al.



__________________
Aaron Capron
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 July 2020 appealing from the Office action mailed 2 January 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 January 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 6, 18, & 19 are rejected under 112(a) as failing to comply with the written description requirement.
Claims 6 & 19 are rejected under 112(a) as failing to comply with the enablement requirement.
Claims 1-5, 7-17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0102227 (the ‘227 publication) in view of US 2004/0046125 (the ‘125 publication) and US 4,330,709 (de Chambost).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 1-5, 7-17, and 28 under 112(a) as failing to comply with the written description requirement.
(2) Response to Argument
Before addressing the specific arguments, examiner would like to clarify the interpretation of several terms in light of the arguments and annotated drawing submitted with the appeal brief.  I present the following annotated drawing, figure 1a from the disclosure.

    PNG
    media_image2.png
    753
    677
    media_image2.png
    Greyscale

The application of the terms 1st deflection unit and 2nd deflection unit to these groupings of deflectors is consistent with the claim language and original disclosure.  Claim 1 refers to a first deflection unit for deflecting the beam a first distance and a second deflection unit for deflecting the beam a second distance less than the first 
When read in light of the disclosure, the claim terms ‘first deflection unit for deflecting the beam a first distance’ and ‘second deflection unit for deflecting the beam a second distance less than the first distance’ clearly reflect larger units comprised of two deflectors each.  This is made explicit in many of the dependent claims. For example, claim 2 contains the following limitation: ‘the first deflection unit comprises a first magnetic deflector for deflecting the beam and second magnetic deflector for swinging the compound field of objective lens.’  This is in contrast to the annotated figure and arguments in the appeal brief that treat the terms ‘first deflection unit’ and ‘second deflection unit’ as each referring to a single deflector.
I also present the following annotated version of the figure 4, an alternative embodiment especially relevant to claims 6, 18, & 19.

    PNG
    media_image3.png
    747
    761
    media_image3.png
    Greyscale

In this embodiment, the second deflection unit is in fact a single deflector.  The first deflection unit is still a combination of two deflectors.  This embodiment includes two ferrite structures, each of which meets some portions of the claim limitations to a ferrite structure.  However, neither structure meets all the claimed features.

Examiner will now address the specifics of appellant’s arguments.

Appellant Argument:  The board should reverse the rejection of claim 1 under 35 U.S.C. § 103 because the motivation for combining the arts is not proper.  In particular, appellant notes that examiner relies on the ‘125 publication to teach the second deflection unit, and that the deflectors in the ‘125 publication are electrostatic, rather than magnetic.  Examiner then relies on de Chambost to disclose a ferrite structure, which reduces eddy currents that interfere with magnetic deflectors.  Hence there is no reason to combine the ferrite structure of de Chambost with the deflectors of the ‘125 publication. 

Examiner’s Response:  It is true that the deflectors of the ‘125 publication are electrostatic and would not be improved by the ferrite structure of de Chambost.  However, examiner has relied on the ‘125 publication only to teach the second deflection unit.  The primary reference, the ‘227 publication, teaches that the first deflection unit is made up of magnetic deflectors.  The performance of the first deflection unit would be improved by reducing the eddy currents with the ferrite structure of de Chambost.
That is reason enough to made the rejection proper, but it is also noted that claims 4, 12, 15, 16, and 19 require that the second deflection unit be made up of magnetic deflectors and examiner has provided a line of reasoning for substituting magnetic deflectors for the electrostatic deflectors of the ‘125 publication.  Appellant has taken no issue with that substitution, and in that case all the deflectors would benefit from the ferrite structure.

Appellant Argument: The board should reverse the rejection of claim 8 under 35 U.S.C. § 103 for the same reasons as for claim 1.

Examiner Response: The same as for claim 1.

Appellant Argument: The board should reverse the rejections of dependent claims 2-5, 7, 9-13, and 28 under 35 U.S.C. § 103 for the same reason.

Examiner Response:  Regarding claims 4 & 12, these claims require that all the deflectors be magnetic and examiner has provided a line of reasoning for making them magnetic which appellant has not argued against.  Appellant’s argument makes no sense in this case since all the deflectors are in fact magnetic.  Regarding the remaining claims, see examiner’s response to regarding claim 1.

Appellant Argument:  The board should reverse the rejection of claims 1-5, 7-13, and 28 under U.S.C. § 112(a) because the application discloses the claimed subject matter.  In particular applicant points to an annotated version of figure 1a which they claim shows first deflection unit 1052 and second deflection unit 1053 on a second side of the ferrite structure.

Examiner response:  As examiner explained at the beginning of this section of the examiner’s answer, the elements labeled 1052 and 1053 are both a part of the 
However, examiner holds that the rejection still stands with respect to claims 6, 18, and 19.  These claims refer to the embodiment of figure 4, as shown by the fact that they all contain the limitation that the second deflection unit is arranged below the beam guiding structure.  That embodiment contains two ferrite structures.  One of them, which examiner has labeled the first ferrite structure in the annotated version of the figure above, fails to meet the limitation of having the second deflection unit on the second side opposite the side facing the objective lens.  The other, labeled the second ferrite structure, fails to meet the limitation of having the first deflection unit on the second side.  Therefore, no ferrite structure is described that meets all of the limitations of claims 6, 18, & 19.

As a final closing note, examiner will point out that appellant has not presented any arguments with respect to the still standing rejection of claims 6 & 19 under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement.  Examiner is not sure if this was an oversight or if appellant does not wish to challenge those rejections.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
Conferees:
/Jessica Han/Supervisory Patent Examiner, Art Unit 2896    
                                                                                                                                                                                                    /LEE A FINEMAN/TQAS TC 2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.